Dissenting Opinion by
Judge Mencer:
. I respectfully dissent. I take no issue with the majority concerning the legal authority cited on the subject of spot zoning. Further, I admit that the appli*132cation of the law to the facts of each individual case dealing with spot zoning is a difficult task and easily susceptible to differences of opinion. However, my reading of the record in this case convinces me that the rezoning of Supervisor’s Whitby’s lot did constitute spot zoning. I would reverse the order of the lower court.